DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention V, claims 21-45 and the non-metal species of “polymer” drawn to claims 35-44 in the reply filed on 19 February 2021 is acknowledged.  The examiner agrees that invention VI drawn to claim 46 should be examined as it is not a search burden.  The applicant didn’t withdrawal non-polymer claim 45, directed to concrete.  The examiner can consider the various polymer species as obvious variants, not subject to a species restriction, but claim 45 will be treated as a non-elected claim.  This leaves claims 21-44 and 46 to be examined on the merits.
Claims 1-20 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	With respect to Claim 33, “the second tube” lacks antecedent basis.
	With respect to Claim 34, “the first wire” and “the second wire” and “the flexible multi-strand cable” lack antecedent basis.  
	For purposes of examination claim 33 will be interpreted as depending from claim 32 and claim 34 will be interpreted as depending from claim 33 to give the terms proper antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 28-32, 35-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (U.S. Publication No. 2014/0069542, hereinafter Graham) in view of Akiba (U.S. Patent No. 4,843,305, hereinafter Akiba).
	With respect to Claim 21, Graham discloses (see fig 2 unless otherwise noted), a device comprising: a tube [100] including a non-metal (102, polymer layer).

	Akiba discloses a T-shape defined via an insulating jacket [portion of 4 surrounding 3] and a base [horizontal part of 4] such that the base is positioned between the tube [intended to be wrapped around a tube] and the insulating jacket; and a wire [3] extending within the insulating jacket, wherein the base is positioned between the wire and the tube.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace one of Graham’s metallic layers with Akiba’s sensor 1 (which wraps around a pipe) and connect wires 3 to the signal generator 310 in figure 3, for the benefit of connecting both leads to a single layer, resulting in a more compact device.
	With respect to Claim 22, the combination of Graham and Akiba disclose the device of claim 21, wherein the insulating jacket thins towards the base.  See Akiba.
	With respect to Claim 23, the combination of Graham and Akiba disclose the device of claim 21, wherein the base has a width, but doesn’t provide a specific size.  Note that Akiba’s gaps 5 are 1 mm and 3 is 30 .18 mm wires intertwined.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that different applications require difference gauges of wires (depending on signal being transmitted) and that some applications would lead to a base with a width between 5mm and 8mm.
	With respect to Claim 24, the combination of Graham and Akiba disclose the device of claim 21, further comprising: a signal generator [Graham 310, fig 3] coupled to the wire.
	With respect to Claim 28, the combination of Graham and Akiba disclose the device of claim 21, wherein the tube is rectilinear.  Clear from Graham’s fig 1 or 3.

	With respect to Claim 31, the combination of Graham and Akiba disclose the device of claim 21, further comprising: a memory that stores a reflection representation.  See Graham para 57 for reflection, processor 318 would at least have a cache memory where the value is at least temporarily stored.
	With respect to Claim 32, the combination of Graham and Akiba disclose that the tube is a continuous tube formed from a first tube and a second tube butt welded to the first tube.  Akiba column 1, line 28 mentions that it’s useful over weldings, however this is a product by process claim.  One a product appearing to be substantially identical is found a prior art rejection is made, the burden shifts to the applicant to show an nonobvious difference.  See MPEP  2113-II.
	With respect to Claim 35, the combination of Graham and Akiba disclose that the non-metal includes a polymer [Graham polymer layer 104].
	With respect to Claims 29 and 36-44, the combination of Graham and Akiba doesn’t specify which species of polymer to use.  
	The instant application, in paragraphs 3 and 22 indicate that any well known in the art pipe materials can be used.  The examiner finds this to be a case of obviousness of species when prior art teaches genus.  See MPEP 2144.08.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the combination of Graham and Akiba’s beneficial pipe leakage detection system would work on any well-known polymer pipe material, including those claimed in claims 29 and 36-44, and thus one having ordinary skill in the art before the effective filing date of the invention would find it obvious to try the combination of Graham and Akiba’s pipe leakage detection system on any applicable pipe for the benefit of accurate leak detection.  

	Akiba discloses an insulating jacket [portion of 4 around 3] coupled to the pipe via an attachment base [horizontal portion of 4]; and a tracer wire [3] within the insulating jacket.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Graham and Akiba in further view of Roberts (U.S. Patent No. 3,600,674, hereinafter Roberts).
	With respect to Claim 25, the combination of Graham and Akiba disclose the device of claim 24, but doesn’t specifically disclose further comprising: an oscilloscope coupled to the wire.
	Oscilloscopes are known to be used for viewing the signals that are generated.
	Roberts shows a similar reflection based liquid leakage system that connects an oscilloscope [38, fig 1 and column 4, lines 24-47].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an Oscilloscope to the combination of Graham and Akiba’s signal generator 310 for the benefit of letting the user easily see the signal.  
	With respect to Claim 26, the combination of Graham and Akiba disclose the device of claim 21, but doesn’t specifically disclose further comprising: an oscilloscope coupled to the wire.
	Oscilloscopes are known to be used for viewing the signals that are generated.
	Roberts shows a similar reflection based liquid leakage system that connects an oscilloscope [38, fig 1 and column 4, lines 24-47].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an Oscilloscope to the combination of Graham and Akiba’s signal generator 310 for the benefit of letting the user easily see the signal.  

	Oscilloscopes are known to be used for viewing the signals that are generated.
	Roberts shows a similar reflection based liquid leakage system that connects an oscilloscope [38, fig 1 and column 4, lines 24-47].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add an Oscilloscope to the combination of Graham and Akiba’s signal generator 310 for the benefit of letting the user easily see the signal.  
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Graham and Akiba in further view of Hong et al. (U.S. Publication No. 2004/0098212, hereinafter Hong).
	With respect to Claim 33, the combination of Graham and Akiba disclose the device of claim 22, but does not disclose that the wire is a first wire, wherein the second tube hosts a second wire, wherein the first wire and the second wire are joined via a flexible multi-strand cable.
	Hong shows a similar device that joins tube and wire segments via a flexible multi-strand cable.  See fig 9, cables 150a-f.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Graham and Akiba such that the wire is a first wire, wherein the second tube hosts a second wire, wherein the first wire and the second wire are joined via a flexible multi-strand cable for the benefit of joining different tube segments.  
	With respect to Claim 34, Graham, Akiba and Hong disclose the device of claim 23, wherein the first wire includes a first end portion, wherein the second wire includes a second end portion, wherein the flexible multi-strand cable includes a plurality of end portions hosting a plurality of tubular lugs that crimp and insulate the first end portion and the second end portion.  See Hong fig 5, which connects end portions of wires 15 with tubular lug 35 via crimping to 30.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morimoto (U.S. Patent No. 5,682,141) shows a similar underground object indicating device, see fig 2.
Strong (U.S. Patent No. 5,905,194) shows a similar pipe line fault detection system, see element 32, fig 2.
Yonezawa et al. (U.S. Publication No. 2003/0231020) shows another pipeline fault detection system, see fig 7.
Burnett et al. (U.S. Publication No. 2005/0007121) shows pipe anomaly detection, see fig 1b.
Wittmann (U.S. Patent No. 7,591,285) shows pipeline leak detection, see fig 2.
Fernandes et al. (U.S. Publication No. 2012/0018014) shows duct leak detection, see fig 6.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855